 

Exhibit 10.3

 

Bank of the Ozarks, Inc.

Non-Employee Director Stock Plan

(Effective May 18, 2015, as amended on May 16, 2016)

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions.  As used herein, the following terms shall have the meanings
hereinafter set forth unless the context clearly indicates to the contrary:

 

 

(a)

“Award” shall mean an award of Stock.

 

 

(b)

“Awardee” shall mean an Eligible Director to whom Stock has been awarded
hereunder.

 

 

(c)

“Board” shall mean the Board of Directors of the Company.

 

 

(d)

“Committee” shall mean the administrative body provided for in Section 3.1.

 

 

(e)

“Company” shall mean Bank of the Ozarks, Inc. and any successor or assignee
corporation(s) into which the Company may be merged, changed or consolidated;
any corporation for whose securities the securities of the Company shall be
exchanged; and any assignee of or successor to substantially all of the assets
of the Company.

 

 

(f)

“Eligible Director” shall mean a member of the Board of the Company who is not
an employee of the Company or any of its Subsidiaries at the time of grant of an
Award.

 

 

(g)

“Fair Market Value” for any given date means the reasonable value of the Stock
as determined by the Board, in its sole discretion.  If the Stock is listed on a
securities exchange or traded over a national market system, Fair Market Value
means the average of the highest reported asked price and the lowest reported
bid price reported on that exchange or market on the relevant date, or if there
is no sale for the relevant date, then on the last previous date on which a sale
was reported.

 

 

(h)

“Plan” shall mean the Bank of the Ozarks, Inc. Non-Employee Director Stock Plan,
as amended from time to time.

 

 

(i)

“Plan Effective Date” shall mean the latest to occur of (1) adoption by the
Board, and (2) approval of this Plan by the shareholders of the Company, if
required.

 

 

(j)

“Stock” shall mean shares of the Company’s common stock, par value $0.01 per
share, or in the event that the outstanding shares of Stock are hereafter
changed into or exchanged for shares of a different stock or securities of the
Company or some other corporation, such other stock or securities.

  

 

(k)

“Subsidiary” shall mean any corporation, the majority of the outstanding capital
stock of which is owned, directly or indirectly, by the Company.

 

ARTICLE II.

GENERAL

 

2.1Name.  This Plan shall be known as the “Bank of the Ozarks, Inc. Non-Employee
Director Stock Plan.”

 

2.2Purpose.  The purpose of the Plan is to advance the interests of the Company
and its shareholders by affording to Eligible Directors of the Company an
opportunity to acquire or increase their proprietary interest in

 

--------------------------------------------------------------------------------

 

the Company by the grant to such directors of Awards under the terms set forth
herein. By encouraging non-employee directors to become owners of Company
shares, the Company seeks to increase their incentive for enhancing shareholder
value and to motivate, retain and attract those highly competent individuals
upon whose judgment, initiative, leadership and continued efforts the success of
the Company in large measure depends. 

 

2.3Eligibility.  Any Eligible Director shall be eligible to participate in the
Plan.

 

ARTICLE III.

ADMINISTRATION

 

3.1Composition of Committee.  The Plan shall be administered by the Personnel
and Compensation Committee of the Board, and/or by the Board or another
committee of the Board, as appointed from time to time by the Board (any such
administrative body, the “Committee”).

 

3.2Duties and Powers of the Committee.  Subject to the express provisions of
this Plan, the Committee shall be authorized and empowered to do all things
necessary or desirable in connection with the administration of this Plan with
respect to the Awards over which such Committee has authority, including,
without limitation, the following:

 

 

(a)

to prescribe, amend and rescind rules and regulations relating to this Plan and
to define terms not otherwise defined herein;

 

 

(b)

to prescribe and amend the terms of the agreements or other documents evidencing
Awards made under this Plan;

 

 

(c)

to determine whether, and the extent to which, adjustments are required pursuant
to Section 6.1 hereof;

 

 

(d)

to interpret and construe this Plan, any rules and regulations under the Plan
and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions in good faith and for the benefit of the
Company; and

 

 

(e)

to make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

3.3Determinations of the Committee.  All decisions, determinations and
interpretations by the Committee or the Board regarding the Plan shall be final
and binding on all current or former directors of the Company and their
beneficiaries, heirs, successors and assigns. The Committee or the Board, as
applicable, shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer of the Company or Eligible Director and such attorneys, consultants
and accountants as it may select.

 

3.4Company Assistance.  The Committee may designate certain officers of the
Company, or any Subsidiary, to assist the Committee in the administration of the
Plan, and may grant authority to such persons to execute agreements evidencing
Awards made under this Plan or other documents entered into under this Plan on
behalf of the Committee or the Company. The Company shall supply full and timely
information to the Committee on all matters relating to Eligible Directors,
their death, retirement, disability or removal or resignation from the Board and
such other pertinent facts as the Committee may require. The Company shall
furnish the Committee with such clerical and other assistance as is necessary in
the performance of its duties.

 

ARTICLE IV.

STOCK AWARDS

 

4.1Limitations.  Subject to adjustment pursuant to the provisions of Section 6.1
hereof, the aggregate number of shares of Stock which may be issued as Awards
shall not exceed 50,000.  

 

4.2Awards under the Plan.  Upon election by the Company’s shareholders at each
annual meeting of shareholders, or any special shareholders meeting called for
such purpose, each Eligible Director will receive an

 

--------------------------------------------------------------------------------

 

Award of a number of shares of Stock with a Fair Market Value on the grant date
that is equal to $35,000, rounded down to the nearest whole share. Each Eligible
Director appointed as a member of the Board for the first time, other than upon
election by the Company’s shareholders at an annual shareholders meeting (or any
special shareholders meeting called for such purpose), shall receive an Award,
as the Board may determine in its discretion, of a number of shares of Stock
with a Fair Market Value on the grant date in an amount not to exceed $35,000,
rounded down to the nearest whole share. The date of grant of any Award under
the Plan shall be the date such Eligible Director is elected as a director by
the Company’s shareholders or the date such Eligible Director is first appointed
as a member of the Board, as applicable. 

 

4.3Rights as Shareholder.  Upon the issuance to the Awardee of Stock hereunder,
the Awardee shall have all the rights of a shareholder with respect to such
Stock, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto.

 

4.4Stock Certificates.  The Company shall not be required to deliver any
certificate or, in the case of uncertificated shares, a notice of issuance, for
shares of Stock received as an Award hereunder, prior to fulfillment of all of
the following conditions:

 

 

(a)

the admission of such shares to listing on all stock exchanges on which the
Stock is then listed;

 

 

(b)

the completion of any registration or other qualification of such shares under
any federal or state law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee shall in its sole discretion deem necessary or advisable; and

 

 

(c)

the obtaining of any approval or other clearance from any federal or state
governmental agency which the Committee shall in its sole discretion determine
to be necessary or advisable.

 

ARTICLE V.

TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

 

The Committee may at any time terminate, and may at any time and from time to
time and in any respect amend or modify, the Plan provided that, if under
applicable laws or the rules of any securities exchange upon which the Company’s
common stock is listed, the consent of the Company’s shareholders is required
for such amendment or modification, such amendment or modification shall not be
effective until the Company obtains such consent, and provided, further, that no
termination, amendment or modification of the Plan shall in any manner affect
any Award theretofore granted pursuant to the Plan without the consent of the
Awardee.

 

ARTICLE VI.

MISCELLANEOUS

 

6.1Adjustment Provisions.  Without limiting the Committee’s discretion as
otherwise set forth in this Plan, if there shall occur any change in the capital
structure of the Company by reason of any extraordinary dividend or other
distribution (whether in the form of cash, common stock, other securities or
other property, and other than a normal cash dividend), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of common stock or other
securities of the Company, or other event having an effect similar to the
foregoing, which affects the common stock, then the Committee shall, in an
equitable and proportionate manner as determined by the Committee, adjust the
number of shares of common stock or other securities of the Company with respect
to which Awards may be granted under the Plan under Section 4.1.

 

6.2Continuation of Board Service.  Nothing in the Plan or in any instrument
executed pursuant to the Plan will confer upon any Eligible Director any right
to continue to serve on the Board.

 

6.3Compliance with Government Regulations.  No shares of Stock will be issued
hereunder unless and until all applicable requirements imposed by federal and
state securities and other laws, rules, and regulations and by any regulatory
agencies having jurisdiction and by any stock exchanges upon which the Stock may
be listed have been fully met. As a condition precedent to the issuance of
shares of Stock pursuant hereto, the Company may require the Eligible Director
to take any reasonable action to comply with such requirements.

 

--------------------------------------------------------------------------------

 

 

6.4Privileges of Stock Ownership.  No director and no beneficiary or other
person claiming under or through such person will have any right, title, or
interest in or to any shares of Stock allocated or reserved under the Plan or
subject to any Award except as to such shares of Stock, if any, that have been
issued to such director.

 

6.5Other Compensation Plans.  The adoption of the Plan shall not affect any
other stock option or incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of incentive or other compensation for employees or
directors of the Company or any Subsidiary.

 

6.6Plan Binding on Successors.  The Plan shall be binding upon the successors
and assigns of the Company.

 

6.7Singular, Plural; Gender.  Whenever used herein, nouns in the singular shall
include the plural, and the masculine pronoun shall include the feminine gender.

 

6.8Headings, etc., Not Part of Plan.  Headings of Articles and Sections hereof
are inserted for convenience and reference; they constitute no part of the Plan.

 

6.9Governing Law.  This Plan and any Awards hereunder shall be governed by and
interpreted and construed in accordance with the laws of the State of Arkansas
and applicable federal law. Any reference in this Plan or in the agreement
evidencing any Award to a provision of law or to a rule or regulation shall be
deemed to include any successor law, rule or regulation of similar effect or
applicability.

 

6.10Termination of Plan.  If not previously terminated by the Committee or the
Board pursuant to Article V, this Plan will terminate ten (10) years from the
effective date.

 

 

 

 

 

 

 

 